Chief Justice Marshall
delivered the opinion of the Court—
Neither the terms of the agreemeut between Patton and his slave Norris, nor anything which occurred between them in reference to it, indicate the intention on either side that Norris should be free except on performance of the conditions provided for in the agreement itself. Nor is there any circumstance in the case which demonstrates the intention that Norris should, or the consent that he might become a permanent resident of Ohio, or that he would or might be there for any but a temporary purpose, and indeed for a momentary period. And there is nothing which shows that by the consent of his owner he either was or was not to be permanently subject to the laws of Ohio, or entitled to any privilege which those laws communicate. He was never treated by his owner otherwise than as a slave, except so far as the mere fact of making an agreement with him might imply the contrary; and as the agreement it*583self treats him as a slave, so to remain until a future time, when, if he should have performed certain conditions, he was to be free, it seems impossible to imply present freedom from the mere fact of making such an agreement, either in Ohio or elsewhere.
1. A slave residing in Covington, Ky., was sent for by his owner to come to Cincinnati, Ohio, where the owner made a parol contract with the slave, by which he was to have his freedom on the payment of a stipunlated sum of money. Held— that by the act of the master inviting the slave to Cincinnati, Ohio, and there making such a contract with him, that the slave did not acquire a right to freedom.
2. A parol agreement between master and slave for the future emancipation of the slave cannot be specifically enforced by the slave; being a slave he can maintain no suit.
According to the principles heretofore maintaned by this court, Norris was not free merely because he was temporarily in Ohio by the act or consent of his owner, even if he was there for the purpose of making this agreement with him. According to the principles also maintained here, and deemed essential, the agreement with him was unobligatory, and he could not sue upon it, because he was a slave. And, moreover, it could not effect his emancipation here, because it was in parol. As to its construction there could be no difference whether made in Ohio or made in this State. And as to its effect we can perceive no ground of difference, unless upon the assumption that Norris was free before the agreement was made, because he was in Ohio by the act or consent of his owner before and when the agreement was made, and perhaps for the purpose of making it. The propriety of this assumption we are bound by our own opinions, as well as by a regard for the adjudications of this court, and for the policy of the State, and the rights and interests of its citizens, to deny. And we do not admit it, but assume the contrary.
Under these opinions we are constrained to adopt the conclusion that the petition, whether for the assertion of present freedom or for the specific enforcement of this parol executory agreement for the future and conditional freedom of Norris, though made in Ohio, cannot be maintained in our courts. Norris, even if he might have been regarded as free if the condition on which he was to be free had been performed in Ohio, cannot be so regarded here when the conditions have not been performed. And who, being a slave, cannot maintain a suit in our courts.
Wherefore, the judgment is affirmed.